 ELECTRO-FLYTE, INC.  633Electro-Flyte, Inc. and United Steelworkers of Amer-ica, AFLŒCIO, CLC. Cases 3ŒCAŒ21918 and 3ŒCAŒ22205 June 30, 2000 DECISION AND ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR SUMMARY JUDGMENT AND REMANDING  BY MEMBERS FOX, LIEBMAN, AND BRAME Upon charges filed by the Union in Cases 3ŒCAŒ21918 and 3ŒCAŒ22205 on May 7 and October 27, 1999, respectively, the General Counsel of the National Labor Relations Board issued an amended consolidated complaint on December 21, 1999, against the Respon-dent, alleging that it has violated Section 8(a)(5) and (1) of the National Labor Relations Act. The General Coun-sel issued an initial complaint in Case 3ŒCAŒ21918 on September 29, 1999, based solely on the May 7, 1999 charge. Although properly served copies of the charges, initial complaint, and amended consolidated complaint, the Respondent filed only a letter dated October 12, 1999, purporting to answer the initial complaint.  On January 20, 2000, the General Counsel filed a Mo-tion for Summary Judgment with the Board. On January 24, 2000, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause why the motion should not be granted. The Respondent filed no response. The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Procedural History The initial complaint alleges that the Respondent has violated Section 8(a)(5) and (1) of the Act by delaying in providing certain information and failing and refusing to provide certain information requested by the Union in its March 18 and April 1, 19991 letters to the Respondent. In response to the complaint, the Respondent, acting pro se, sent a letter to the Regional Director on October 12, en-closing copies of correspondence with the Union which indicated that the Respondent had supplied much of the requested information but was hampered in its efforts to comply fully because some of its records were temporar-ily in storage. The October 12 letter stated that the Re-spondent had tried its best to provide the information requested by the Union but that the Respondent had been without its files for almost 3 months due to moving its business to a new building and that it had been impossi-ble to comply with the Union™s requests at that time. The letter further stated that, when the Respondent finally relocated, it began providing information as it came out of storage. The letter additionally stated that the only requested information that the Union then lacked was ﬁ1998 401K breakouts per employeeﬂ and that the Re-spondent was enclosing that information with the letter.                                                            1 All dates herein are in 1999, unless otherwise indicated. The December 21 amended consolidated complaint re-vised the allegations contained in the initial complaint to allege only that the Respondent unduly delayed in pro-viding the Union the information requested on March 18 and April 1. The amended consolidated complaint addi-tionally alleged that the Respondent violated Section 8(a)(5) and (1) by failing and refusing to provide infor-mation requested by the Union on October 18 and 21, by failing to remit contractually required benefit fund con-tributions after May 25, by notifying employees unilater-ally that they were required to pay their own health in-surance premiums, by dealing directly with employees on October 25 by suggesting that they appoint a repre-sentative to collect health insurance premiums and sub-mit them directly to the Respondent, and by closing its facility, ceasing business, and terminating all employees on October 29 without notice to the Union or an oppor-tunity to bargain regarding the effects of this conduct. The General Counsel contends in his motion that, un-der Section 102.20 of the Board™s Rules and Regulations, the Respondent™s October 12 letter does not constitute an acceptable answer to the complaint allegations in Case 3ŒCAŒ21918. The General Counsel argues that, even under the more lenient standards applicable to pro se respondents, the letter fails to address any of the legal or factual allegations of the initial complaint and fails to admit or deny any of the initial complaint allegations. Additionally, the General Counsel notes that the Respon-dent has failed to file an answer to the amended consoli-dated complaint, has given no reason for this failure, and never requested an extension of time for filing an answer. The General Counsel accordingly submits that no suffi-cient answer has been filed, that in accordance with Sec-tions 102.24 and 102.50 of the Board™s Rules all allega-tions in the amended consolidated complaint should be deemed to be true and should be so found by the Board, and that summary judgment as to all the complaint alle-gations should be granted. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules pro-vide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown. In addition, the complaint and the amended consolidated complaint affirmatively state that unless an answer is filed within 14 days of service, all the allegations in the respective complaint will be considered admitted. Fur-ther, the undisputed allegations in the General Counsel™s motion disclose that the Region, by letter dated January 5, 2000, notified the Respondent that unless an answer was received by January 6, 2000, a Motion for Summary Judgment would be filed. 331 NLRB No. 82  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 634As noted above, the General Counsel argues that the 
Respondent™s October 12 letter does not constitute an 
acceptable answer to the complaint allegations in Case 
3ŒCAŒ21918. We do not agree. Given the Respondent™s 
pro se status, we find that the October 12 letter is suffi-
ciently responsive to those complaint paragraphs alleging 
that the Respondent unduly delayed providing the infor-
mation requested in the Union™s March 18 and April 1 
letters.  The Board ﬁtypically has shown some leniency toward 
a pro se litigant™s efforts to comply with our procedural 

rules.ﬂ A.P.S. Productions
, 326 NLRB 1296 (1998). We 
find the October 12 letter adequately denies or sets forth 

a defense to the complaint allegations that it unduly de-
layed in providing the Union with the information re-
quested March 18 and April 1. As the Board has noted: 
ﬁ[I]t is well established that the duty to furnish requested 
information cannot be defined in terms of a per se rule. 
What is required is a reasonable good-faith effort to re-
spond to the request 
as promptly as circumstances al-
low
.ﬂ (Emphasis added.) 
Good Life Beverage Co
., 312 
NLRB 1060, 1062 fn. 9 (1993). In our view, the Respon-
dent™s letter effectively asserts that it made a reasonable 
good-faith effort to respond to the Union™s March 18 and 
April 1 information requests as promptly as circum-
stances allowed. Accordingly, we shall deny the General 
Counsel™s motion as to amended consolidated complaint 
paragraph 9(e) and paragraph 14 to the extent that it per-
tains to paragraph 9(e).
2 The Respondent™s October 12 letter has not, however, 
placed into dispute the allegations contained in para-

graphs 9(a), (b), or (d) (as the latter pertains to pars. 9(a) 
and (b)) of the amended consolidated complaint. Para-
graph 9(a) alleges that since on or about March 18, 1999, 
the Union, by letter, has requested that the Respondent 
furnish the Union with the information set forth in ap-
pendix A attached to the 
amended consolidated com-
plaint. Paragraph 9(d) alleges that since on or about April 
1, 1999, the Union, by letter, has requested that the Re-
spondent furnish the Union with the information set forth 
in appendix B attached to
 the amended consolidated 
complaint. Paragraph 9(d) alleges in pertinent part that 

the information requested by the Union, as described 
above in paragraphs 9(a) and (b), is necessary for, and 
relevant to the Union™s performance of its duties as the 
exclusive collective-bargaining
 representative of the pro-
duction employees unit and the laboratory employees 
unit. The Respondent has also not placed into dispute 
complaint paragraphs 1 through 8 of the amended con-

solidated complaint,
3 which set forth the filing and ser-
vice of the underlying unfair 
labor practice charges, and 
                                                          
                                                           
2 Pars. 9(e) and 14 of the amended consolidated complaint are 
equivalent to pars. 9(d) and 10, respectively, of the 
initial complaint. 
3 Pars. 1Œ8 of the amended consolidat
ed complaint are equivalent to 
pars. 1Œ8, respectively, of the initial complaint. 
allege that the Respondent an
d the Union are respectively an employer engaged in commerce and a labor organiza-

tion under the Act, that John Balazovic is the Respon-

dent™s chief operating officer and a supervisor and agent 
of the Respondent, that the Union is the recognized col-
lective-bargaining representative of the production and 
maintenance employees bargaining unit and the labora-
tory employees bargaining un
it, that these units are ap-
propriate bargaining units, that
 the collective-bargaining 
agreement for the production and maintenance employee 
unit was effective from April 15, 1997, to April 14, 2000, 
and that the collective-bargai
ning agreement for the labo-
ratory employees unit was effective from June 1, 1998, 

to May 31, 1999, and was extended through October 31, 
1999. The Respondent™s October 12 letter does not in 
any manner place into dispute these allegations. As this 
letter does not admit, deny, explain, or otherwise meet 
the substance of these complaint allegations, and the Re-
spondent failed to file an answer or respond in any man-
ner to the amended consolidated complaint, we shall 

grant the summary judgment as to those paragraphs. 
As the Respondent did not file an answer or respond in 
any manner to the amended consolidated complaint, it 
has not placed in dispute the alleged violations set forth 
in that complaint other than the allegation that it unduly 
delayed providing the information requested in the Un-
ion™s March 18 and April 1 letters. Accordingly, in the 
absence of good cause being shown for the failure to file 
a timely answer to the amended consolidated complaint, 
we grant summary judgment as to all the alleged viola-
tions set forth in that complaint other than the allegation 
that the Respondent unduly delayed providing the infor-
mation requested in the Union™s March 18 and April 1 
letters.4  On the entire record, the 
Board makes the following 
FINDINGS OF FACT 
I. JURISDICTION 
At all material times, the Respondent, a corporation, 
with an office and place of business in Syracuse, New 

York, has been engaged in providing engineering ser-

vices. During the 12 months preceding the issuance of 
the complaint, the Respondent, in conducting its business 
operations, provided services valued in excess of 
$50,000 in States other than the State of New York. We 
find that the Respondent is
 an employer engaged in 
commerce within the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union, United Steelworkers 
Of America, AFLŒCIO, CLC, is a labor organization 
within the meaning of Section 2(5) of the Act. 
 4 ﬁThe Board will not grant summ
ary judgment based on a respon-
dent™s failure to answer an amende
d complaint™s allegations that are 
substantively unchanged from allegations contained in a prior version 
of the complaint to which the resp
ondent filed a proper denial.ﬂ 
Media 
One, Inc., 313 NLRB 876 (1994). 
 ELECTRO-FLYTE, INC. 635II. ALLEGED UNFAIR LABOR PRACTICES 
At all material times, John Balazovic held the position 
of the Respondent™s chief operating officer and has been 
a supervisor within the meaning of Section 2(11) of the 
Act and an agent of the Respondent within the meaning 
of Section 2(13) of the Act. The following employees of 
the Respondent (the production and maintenance em-
ployees unit) constitute a unit appropriate for the pur-
poses of collective bargaining within the meaning of Sec-
tion 9(b) of the Act: 
 All production and maintenance employees, excluding 
all office clerical employees, laboratory employees, 
guards, professional employ
ees and supervisors as de-
fined in the Act. 
 The following employees of the Respondent (the laboratory 

employees unit) constitute a unit appropriate for the purpose 
of collective bargaining within the meaning of Section 9(b) 
of the Act: 
 All laboratory employees, technical employees, and all 

office clerical employees, but excluding guards, pro-
duction and maintenance employees, supervisors, all 
inside and outside sales people, and any new position 
not currently defined by the collective-bargaining 
agreement. 
 At all material times, the Union has been the desig-
nated exclusive collective-ba
rgaining representative of 
the production and maintenance employees unit and has 

been recognized as the repr
esentative by the Respondent. 
This recognition has been embodied in a collective-
bargaining agreement effect
ive from April 15, 1997, to 
April 14, 2000 (the production and maintenance employ-

ees agreement). 
At all material times, the Union has been the desig-
nated exclusive collective-ba
rgaining representative of 
the laboratory employees unit and has been recognized as 
the representative by the Respondent. This recognition 
has been embodied in a collective-bargaining agreement 
(the laboratory employees agreement), which was effec-
tive from June 1, 1998, to May 31, 1999, and was ex-

tended by mutual agreement of the parties on a month-to-
month basis through October 31, 1999. 
At all material times, based on Section 9(a) of the Act, 
the Union has been the excl
usive collective-bargaining 
representative of the production and maintenance em-
ployees unit and the exclusive collective-bargaining rep-
resentative of the laboratory employees unit. 
Since on or about March 18 and April 1, the Union, by 
letter, has requested that the Respondent furnish the Un-
ion with certain information.
5 The information requested 
                                                          
                                                                                             
5 The Union™s March 18 letter iden
tified the requested information 
as follows:  1) State the company™s current owners, individual and corpo-
rate, and the top 10 shareholders. 
2) What are the Company™s plans on relocation after March 
31, 1999? Where will the Compan
y be located? Provide explana-
tion and details. 
3) You indicated in our meeting yesterday that the Company 
may put its equipment, machines, and other tangibles on tractor-

trailers as of April 1, 1999, on a temporary basis if the Company 
is unable to secure a new lease and location by April 1. Where are 

the tractor-trailers located? Who ow
ns the tractor trailers? When 
will this take place? When will you know whether this will take 

place? 
4) How long will the bargaining unit members be out of work 
if this happens? 
5) State the status of the company™s obligations under the col-
lective-bargaining agreement rega
rding payments for health and 
medical insurance, life insurance,
 and 401(k) plan? Please state 
the dates and payment amounts for each benefit and time period 

for which the payment applied between July 1998 and the present. 
This request is continuing, in that
 it requires you to provide the in-
formation through the date you respond to this request. 
6) You stated to me in our meeting yesterday that the Com-
pany would be unable to pay both 
the payroll and insurance bene-
fits on Friday, March 19. Please advise whether the Company will 
make these payments, and, if so, when? 
7) Please provide all correspondence between Guardian Life 
Insurance Company and the Comp
any between July 1998 and the 
present relating to payments of 
the premiums on the health insur-
ance coverage to employees and Guardian™s obligations, cancella-
tion, and/or potential disconti
nuance of paying employee claims. 
If any of these documents relate to an individual employee and  
would disclose confidential medi
cal information about the em-
ployees, you may redact the document appropriately to protect 
employee medical confidentiality. 
8) Please provide all correspondence between the Company 
and any other health insurer relating to payments of the premiums 

on any type of health insurance coverage to employees and that 
company™s obligations, cancellation, and/or potential discontinu-

ance of paying employee claims. If any of these documents relate 
to an individual employee and w
ould disclose confidential medi-
cal information about the employ
ee, you may redact the document 
appropriately to protect employee medical confidentiality. 
9) Please provide all correspondence between Equitable and 
the Company between July 1998 and the present relating to pay-
ments of the Company™s 401(k) plan including the Company™s 
obligations and the employees™ c
ontributions from withholdings. 
If any of these documents relates to an individual employee and 
would disclose confidential fina
ncial information about the em-
ployee, you may redact the document appropriately to protect 

employee financial confidentiality. 
10) In our meeting yesterday, you state that you wanted the 
flexibility to lay off five (5) indi
viduals outside of the seniority 
provisions of the collective-bargaining agreement in order to 
make the Company more financially attractive to a bank who 
would guarantee a potential lease. State the names of the indi-
viduals you wish to lay off and the reasons why you want to lay 
off that particular individual. 
11) State the name of the bank that would be involved in the 
lease transaction and provide wr
itten documentation of the bank™s 
position concerning the financial situation of the Company. 
The Union™s April 1 letter requested 
participant and beneficiary infor-mation concerning the Respondent™s h
ealth and dental insurance plan, 
disability plan, life insura
nce plan, accidental death plan, and retirement 
(401(k)) plan. Specifically, regarding these plans, the Union requested 
the ﬁlatest updated Summary Plan Descriptions, plan descriptions, 
annual reports, any terminal reports, tr
ust agreement, contract, or other 
instruments under which the above-referenced plans are established or 
operated.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 636by the Union is necessary for, and relevant to, the Un-
ion™s performance of its dut
ies as the exclusive collec-
tive-bargaining representative of the production and 
maintenance employees unit and the laboratory employ-
ees unit. Since on or about October 18 and October 21, 
the Union, by letter, has requested that the Respondent 
furnish the Union with certain additional information.
6 The information requested by the Union is necessary for, 

and relevant to, the Union™s performance of its duties as 

the exclusive collective-barg
aining representative of the 
production and maintenance employees unit and the 
laboratory employees unit. Since on or about October 19 
and continuing to date, the Respondent has failed and 
refused to furnish the Union with the information re-
quested in its October 18 and October 21 letters. 
The production and maintenance employees agreement 
and the laboratory employees agreement establish vari-
ous employee benefit funds and require that the Respon-
dent make contributions to the funds on behalf of em-
ployees in the production and maintenance employees 
unit and the laboratory employees unit. Since on or about 
May 25 and at all material times thereafter, the Respon-
dent, without the Union™s consent, has failed to continue 
in effect all the terms and conditions of the production 
and maintenance employees agreement and the labora-
tory employees agreement by
 failing to remit contractu-
ally required contributions to the employee benefit funds, 
including the pension funds, on behalf of employees in 
the production and maintenance employees unit and the 
                                                          
 6 The Union™s October 18 letter reque
sted the following information: 
(1) The names and addresses of the employees who will be 
terminated and the dates of their termination. 
(2) Updated information, and 
prospectively through the dates 
of termination, regarding the amounts of 401(k) contributions ow-
ing the employees™ accounts in
cluding those amounts deducted 
from the employees™ compensation and the company™s contribu-
tions. This request includes copies of payroll statements for each 
employee, employee election notices
 regarding the percentage of 
deferral to the 401(k) accounts, and checks and correspondence 
with Marine Midland (trustee) and Equitable. 
(3) Updated information regarding the company™s payments 
to the employees™ health
 insurers. This request includes copies of 
checks and correspondence with the insurer through the dates of 

termination. 
(4) Information regarding the procedure for COBRA benefits 
for the employees and the company™s efforts at meeting this legal 
obligation. (5) Updated information on the status of the company™s pay-
ment of withholdings to the a
ppropriate governmental entities. 
(6) Additional information on what 
is the ﬁcapitalﬂ side of the 
business and the ﬁspare parts and serviceﬂ business as referenced 
in the October 15, 1999 notice. 
(7) Identify the ﬁorganizations
ﬂ with which the company is 
discussing selling the spare parts and service business and the 
dates of any such sale. 
(8) Whether the company will pa
y severance benefits to any 
employees pursuant to the coll
ective-bargaining agreement(s) 

and, if so, the names of the employees and the amount of sever-
ance paid. The October 21 letter did not request
 any additional information but 
renewed the Union™s requests set 
forth in its October 18 letter. 
laboratory employees unit. The employee benefit funds 
and the requirement that the Respondent make contribu-
tions to such funds are ma
ndatory subjects for the pur-pose of collective bargaining. 
On or about October 25, the Respondent unilaterally 
notified employees in the production and maintenance 
employees unit and the labo
ratory employees unit that 
they were required to pay their own health insurance 

premiums, although the production and maintenance 
employees agreement and the laboratory employees 
agreement provides for paym
ents by the Respondent. 
The Respondent so notified the employees without prior 

notice to the Union and with
out affording the Union an 
opportunity to bargain with the Respondent with respect 
to this conduct and the effects of this conduct.  
Since on or about October 25, the Respondent, by John 
Balazovic, at the Respondent™s facility, bypassed the 

Union and dealt directly with its employees in the pro-
duction and maintenance employees unit and the labora-
tory employees unit by suggesting that they appoint a 

representative to collect heal
th insurance premiums and 
submit the payments directly to the Respondent, after the 

Respondent refused to pay such premiums itself. The 
subject of health insurance 
premiums and the means of 
their payment relates to wages, hours, and other terms 
and conditions of employment of the production and 

maintenance employees unit and the laboratory employ-
ees unit and is a mandatory subject for purposes of col-
lective bargaining. Since on or about October 29, the Respondent closed 
its facility, ceased doing business and terminated all of 
its employees in the production and maintenance em-
ployees unit and the laboratory employees unit. The Re-
spondent took these actions without prior notice to the 
Union and without affording the Union an opportunity to 
bargain with the Respondent 
with respect to the effects 
of this conduct, despite the fact that, on October 18, the 
Union requested by letter that the Respondent bargain 
with the Union about this subject. 
CONCLUSION OF LAW 
By the acts and conduct described above, the Respon-
dent has been failing and refusing to bargain collectively 
and in good faith with the exclusive collective-

bargaining representative of its employees and has 
thereby engaged in unfair labor practices affecting com-
merce within the meaning of 
Section 8(a)(5) and (1) and 
Section 2(6) and (7) of the Act. 
REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act. Specifically, having 
found that the Respondent has violated Section 8(a)(5) 
and (1) of the Act by failing to bargain with the Union 
over the effects of its decision
 to close its Syracuse, New 
 ELECTRO-FLYTE, INC. 637York facility, we shall order the Respondent, on request, 
to bargain with the Union concerning the effects of its 
decision to cease operations
. As a result of the Respon-
dent™s unlawful failure to bargain in good faith with the 
Union, the terminated employ
ees have been denied an 
opportunity to bargain through their collective-
bargaining representative. Meaningful bargaining cannot 
be assured until some measure of economic strength is 
restored to the Union. A bargaining order alone, there-
fore, cannot serve as an adequate remedy for the unfair 
labor practices committed. 
Accordingly, we deem it necessary, in order to effec-
tuate the purposes of the Act, to require the Respondent 
to bargain with the Union con
cerning the effects of clos-
ing its facility on its employees and shall accompany our 
order with a limited backpay requirement designed both 
to make whole the employees for losses suffered as a 
result of the violations and to re-create in some practica-
ble manner a situation in which the parties™ bargaining 
position is not entirely devoid of economic consequences 
for the Respondent. We shall do so by ordering the Re-
spondent to pay backpay to th
e terminated employees in 
a manner similar to that required in 
Transmarine Naviga-
tion Corp
., 170 NLRB 389 (1968). 
Thus, the Respondent shall pay its terminated employ-
ees backpay at the rate of their normal wages when last 
in the Respondent™s employ from 5 days after the date of 
this Decision and Order until occurrence of the earliest of 
the following conditions: (1) the date the Respondent 
bargains to agreement with the Union on those subjects 
pertaining to the effects of the closing of its facility on its 
employees; (2) a bona fide impasse in bargaining; (3) the 
Union™s failure to request bargaining within 5 business 
days after receipt of this Decision and Order, or to com-
mence negotiations within 5 
business days after receipt 
of the Respondent™s notice of its desire to bargain with 
the Union;
7 (4) the Union™s subsequent failure to bargain 
in good faith; but in no event shall the sum paid to these 
employees exceed the amount they would have earned as 
wages from the date on which the Respondent terminated 
its operations, to the time they secured equivalent em-
ployment elsewhere, or the date on which the Respon-
dent shall have offered to bargain in good faith, which-

ever occurs sooner; provided, however, that in no event 
shall this sum be less than the employees would have 
earned for a 2-week period at the rate of their normal 
wages when last in the Respondent™s employ. Backpay 
shall be based on earnings which the terminated employ-
ees would normally have received during the applicable 
period, less any net interim earnings, and shall be com-
puted in accordance with 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), with interest as prescribed in 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987). 
                                                          
                                                           
7 Melody Toyota, 325 NLRB 846 (1998). 
In addition, having found that the Respondent has 
failed to pay the appropriate employee benefit funds for 
employees in the bargaining units, including, but not 

limited to, pension funds as set forth in the production 
and maintenance employees collective-bargaining agree-
ment and the laboratory em
ployees collective-bargaining 
agreement, we shall order th
e Respondent to make whole 
the unit employees by making all contractually required 
contributions to the benefit funds that it failed to make 
since about May 25, including any additional amounts 
applicable to such delinquent payments as determined 
pursuant to 
Merryweather Optical Co
., 240 NLRB 1213, 
1216 fn. 7 (1979). In addition, the Respondent shall re-

imburse unit employees for any expenses ensuing from 
its failure to make the required contributions, as set forth 
in 
Kraft Plumbing & Heating
, 252 NLRB 891 fn. 2 
(1980), enfd. 661 F.2d 940 (9th Cir. 1981), such amounts 
to be computed in the manner set forth in 
Ogle Protec-
tion Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 
(6th Cir. 1971), with interest as prescribed in 
New Hori-
zons for the Retarded
, supra.
8  We also shall order the Respondent to supply the Un-
ion with the information requested in its October 18 and 

October 21 letters to the Respondent.  
The General Counsel™s amended consolidated com-
plaint seeks, as part of the remedy, an order requiring the 

Respondent to preserve and, on request, provide at the 
office designated by the Board or its agents, copies of 
specified records necessary to analyze the amount of 
backpay due under the terms of the Board™s Order, in-
cluding electronic copies, if 
such records are stored in 
electronic form. Our Order ma
kes clear that electronic 
documents, if they exist, must be supplied. See 
Bryant & 
Stratton Business Institute
, 327 NLRB 1135 fn. 3 (1999). 
With respect to the General Counsel™s proposed require-

ment that the Respondent subm
it copies of the necessary 
backpay records at the office 
designated by the Board or 
its agents, we find that the question whether this change 

should be made in the Board™s standard order language 
should be addressed after full opportunity for briefing by 
affected parties and that this 
is therefore not an appropri-
ate case in which to make that determination. We there-

fore decline to include that requirement in the order. See 

Kloepfers Floor Covering, Inc
., 330 NLRB 811 fn. 1 
(2000). 
In view of the fact that the Respondent™s facility is cur-
rently closed, we shall order the Respondent to mail a 
copy of the attached notice to
 the Union and to the last 
known addresses of its former employees in order to in-
form them of the outcome of this proceeding. 
 8 To the extent that an employee 
has made personal contributions to 
a fund that are accepted by the fund
 in lieu of the employer™s delin-
quent contributions during the period of the delinquency, the Respon-
dent shall reimburse the employee, but the amount of such reimburse-
ment shall constitute a setoff to the amount that the Respondent other-
wise owes the fund. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 638ORDER The National Labor Relations Board orders that the 
Respondent, Electro-Flyte, Inc., Syracuse, New York, its 
officers, agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Failing and refusing to bargain with United Steel-
workers of America, AFLŒCI
O, CLC as the exclusive 
collective-bargaining represen
tative of the employees in 
the following appropriate units: 
 All production and maintenance employees, excluding 
all office clerical employees, laboratory employees, 
guards, professional employ
ees and supervisors as de-
fined in the Act. 
 All laboratory employees, technical employees, and all 
office clerical employees, but excluding guards, pro-
duction and maintenance employees, supervisors, all 
inside and outside sales people, and any new position 
not currently defined by the collective-bargaining 
agreement. 
 (b) Failing to furnish the Union with information that it 
requests that is relevant and necessary to its role as the 
exclusive collective-bargaining
 representative of the unit 
employees.  
(c) Failing to make contributions to benefit funds on 
behalf of the unit employees as required by the Respon-

dent™s 1997 collective-bargaining agreement with the 

Union covering the production and maintenance employ-
ees unit and the Respondent™s 1998 collective-bargaining 
agreement with the Union covering the laboratory em-
ployees unit. 
(d) Notifying employees, without giving prior notice to 
the Union and affording the Union an opportunity to bar-
gain, that employees are required to pay their own health 
insurance premiums. 
(e) Bypassing the Union and dealing directly with em-
ployees by suggesting that they appoint a representative 

to collect health insurance premiums and submit the 
payments directly to the Respondent. 
(f) Failing to give the Union prior notice of its decision 
to close its facility, cease do
ing business, and terminate 
its employees and an opportunity to bargain about the 
effects of that decisi
on on unit employees. 
(g) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Furnish to the Union in a timely manner the infor-
mation requested by the Union on October 18 and 21, 
1999. 
(b) Make all delinquent contributions to the Union 
benefit funds required by the collective-bargaining 
agreements and reimburse the funds for its failure to do 
so since about May 25, 1999, as set forth in the remedy 
section of this decision. 
(c) Make whole the unit employees, by reimbursing 
them for any expenses ensuing from its failure to make 
the required contributions to the Union benefit funds, as 
set forth in the remedy section of this decision. 
(d) On request, bargain with the Union concerning the 
effects on the unit employees 
of the closing of the Re-
spondent™s Syracuse, New York facility, its cessation of 
business, and its termination of its employees, and reduce 
to writing and execute any agr
eement reached as a result 
of such bargaining. 
(e) Pay its former unit employees backpay at the rate 
of their normal wages when last in the Respondent™s em-
ploy from 5 days after the date of this Decision and Or-
der until occurrence of the earliest of the following con-
ditions: (1) the date the Respondent bargains to agree-
ment with the Union on those subjects pertaining to the 
effects of the closing of its facility on its employees; (2) 
a bona fide impasse in bargaining; (3) the Union™s failure 
to request bargaining within 5 business days after receipt 
of this Decision and Order, or to commence negotiations 
within 5 business days after 
receipt of the Respondent™s 
notice of its desire to bargain with the Union; (4) the 
Union™s subsequent failure to bargain in good faith; but 
in no event shall the sum paid
 to these employees exceed 
the amount they would have earned as wages from Octo-
ber 29, 1999, the date on which the Respondent termi-
nated its operations, to the time they secured equivalent 

employment elsewhere, or the date on which the Re-
spondent shall have offered to bargain in good faith, 
whichever occurs sooner; provided, however, that in no 
event shall this sum be less than the employees would 
have earned for a 2-week period at the rate of their nor-
mal wages when last in the Respondent™s employ, with 
interest, as set forth in the remedy portion of this deci-
sion. (f) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records, including an electronic copy of such re-
cords if stored in electroni
c form, necessary to analyze 
the amount of backpay due under the terms of this Order. 
(g) Within 14 days after service by the Region, dupli-
cate and mail, at its own expense and after being signed 

by the Respondent™s authori
zed representative, signed 
and dated copies of the attached notice marked ﬁAppen-
dixﬂ
9 to the Union and to all current and former unit em-
ployees employed by the Re
spondent at any time since 
May 25, 1999. 
                                                          
 9 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 ELECTRO-FLYTE, INC. 639(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED th
at this proceeding is 
remanded to the Regional Director for Region 3 for the 
purpose of arranging a hearing before an administrative 
law judge limited to the allegations set forth in amended 
consolidated complaint paragraph 9(e) and paragraph 14 
to the extent that it pertains to paragraph 9(e). The ad-
ministrative law judge shall 
prepare and serve on the 
parties a decision containing findings of fact, conclusions 

of law, and recommendations based on all the record 

evidence. Following service of the judge™s decision on 
the parties, the provisions of Section 102.46 of the 
Board™s Rules shall be applicable. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to bargain with United Steel-
workers of America, AFLŒCI
O, CLC as the exclusive 
collective-bargaining representative of our employees in 
the following appropriate units: 
 All production and maintenance employees, excluding 
all office clerical employees, laboratory employees, 
guards, professional employ
ees and supervisors as de-
fined in the Act. 
 All laboratory employees, technical employees, and all 

office clerical employees, but excluding guards, pro-
duction and maintenance employees, supervisors, all 
inside and outside sales people, and any new position 
not currently defined by the collective-bargaining 
agreement. 
 WE WILL NOT fail to furnish the Union with informa-
tion that it requests that is relevant and necessary to its 
role as the exclusive collective-bargaining representative 
of our bargaining-unit employees. 
WE WILL NOT fail to make contributions to benefit 
funds on behalf of our unit employees as required by our 
1997 collective-bargaining 
agreement with the Union 
covering the production and maintenance employees 
bargaining unit and our 1998 collective-bargaining 
agreement with the Union covering the laboratory em-
ployees bargaining unit. 
WE WILL NOT notify you, without giving prior notice 
to the Union and affording the Union an opportunity to 
bargain, that employees are required to pay their own 
health insurance premiums. 
WE WILL NOT bypass the Union and deal directly 
with you by suggesting that our employees appoint a 
representative to collect heal
th insurance premiums and 
submit the payments directly to the Respondent. 
WE WILL NOT fail to give the Union prior notice of 
any decision to close our facility, cease doing business, 
and terminate employees and 
an opportunity to bargain 
about the effects of that 
decision on unit employees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL furnish to the Union in a timely manner the 
information requested by the Union on October 18 and 
21, 1999. WE WILL make all delinquent contributions to the Un-
ion benefit funds required by our collective-bargaining 
agreements and reimburse the 
funds for our failure to do 
so since about May 25, 1999. 
WE WILL make you whole, by reimbursing you for 
any expenses ensuing from our failure to make the re-
quired contributions to the Union benefit funds.  
WE WILL, on request, bargain with the Union con-
cerning the effects on the unit employees of the termina-

tion of our operations at our Syracuse, New York facil-

ity, our cessation of business, and our termination of em-
ployees, and reduce to writing and execute any agree-
ment reached as a result of such bargaining. 
WE WILL pay our former employees in the units de-
scribed above who were employed at the time of our 
closing their normal wages for the period of time set 

forth in the decision underlying this notice to employees, 
with interest. 
 ELECTRO-FLYTE, INC. 
 